Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
TOWNER LEEPER,                                           )                     No. 08-04-00299-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        346th District Court
)
R.F. HAYNSWORTH and                                  )                   of El Paso County, Texas
GARY CROSSLAND,                                        )
                                                                             )        (TC# 2000-1541)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss for want of jurisdiction filed by
R.F. Haynsworth and Gary Crossland.  Towner Leeper attempts to appeal from an order granting
partial summary judgment.  In his response to the motion, Leeper admits that the summary judgment
is interlocutory and asks the Court to “disregard” his notice of appeal.  We have filed Leeper’s
response as a voluntary motion to dismiss pursuant to Tex.R.App.P. 42.1.
            Appellate courts generally have jurisdiction over final judgments and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2004-05); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no writ).  The partial summary judgment is not a final judgment and is not an appealable order
under Section 51.014.  Accordingly, we grant the motion to dismiss the appeal for lack of
jurisdiction.  Leeper’s voluntary motion to dismiss is denied as moot.


January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.